Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 1 of 51 Page ID #:7




                   EXHIBIT A
                          Case 2:21-cv-06061 Document 1-1 Filed 07/27/21        PageOfficer/Clerk
,A',.-tronically FILED by Superior Court of California, County of Los Angeles on O6/18/2
a                                                                  R. Carter, Executive 2 of 51of Court,
                                                                                                   Page      ID
                                                                                                         by H.    #:8
                                                                                                               Flores-Hernag.
                                                                                                                            ,ne 'du Clerk
                                                                                                                                                                 um-Tuo
                                                        SUMMONS                                                                    FOR COURT USE ONLY
                                                                                                                               (SOLO PAPA USO DE LA CORTE)
                                             (CITACION JUDICIAL)
        NOTICE TO DEFENDANT: SHARON GOURDINE FIRST CITIZENS BANK,
       (AVISO AL DEMANDADO):PUB                        LLC,

                                                                                               orm is attached."

        YOU ARE BEING SUED BY PLAINTIFF:
       (LO ESTA DEMANDANDO EL DEMANDANTE):
        George S. Chey


          NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
          below.
             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
          served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
          case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
          Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
          the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
          may be taken without further warning from the court.
              There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
         (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
          IAVISOf Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versiOn. Lea la informacion
          continuacion.
             Tiene 30 DIAS DE CALENDARIO despuas de que le entreguen esta citacian y papeles legates para presentar una respuesta por escrito en esta
          code y hacer que se entregue una copia al demandante. Una carta o una Hamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
          en formato legal correcto si desea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
          Puede encontrar estos formularios de la code y mas informacion en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
          biblioteca de leyes de su condado o en la code que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la code
          que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
          podia guitar su sueldo, dinero y bienes sin mas advertencia.
            Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
          remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
          programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
         (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California,(www.sucorte.ca.gov) o poniendose en confacto con la code o el
          colegio de abogados locales. AVISO: Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
          cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
          pagar el gravamen de la code antes de que la code pueda desechar el caso.

        The name and address of the court is:                                                                        CASE NUMBER:
                                                                                                                   (NOmero del Case):
       (El nombre y direccion de la code es):               LOS ANGELES SUPERIOR COURT
                                                            STANLEY MOSK COURT HOUSE                                 21 STCV 22E:2' El
                                                            1 11 N. Hill St, Los Angeles, CA 90012
        The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
       (El nombre, la direcciOn y el nOmero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
              T.A. Chey, Esq, 1055 West 7th Street, LA, CA 90017; 424 3880058; LawFirmofConsumerJustice@activist.com

       DATE:      Fl a- 8120.7..1
                         -                                                 Clerk, by       Sherri R. Carter Executive Officer/ Clerk of Court                 , Deputy
                     Lk'
      (Fecha)                                                             (Secretario)        H. F lo res-He rn and ez                                        (Adjunto)
      (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
      (Para prueba de entrega de esta citatiOn use el formulario Proof of Service of Summons,(PO
                                        NOTICE TO THE PERSON SERVED: You are served
                                        1.      as an individual defendant.
                                        2.      as the person sued under the fictitious name of (spec!



                                                   3.           on behalf of (specify):

                                                        under:             CCP 416.10 (corporation)                          COP 416.60 (minor)
                                                                           COP 416.20 (defunct corporation)                  COP 416.70 (conservatee)
                                                                           COP 416.40 (association or partnership)           COP 416.90 (authorized person)

                                                                  other (specify):
                                                   4. ESj by personal delivery on (date):
                                                                                                                                                                  Page 1 of 1
         Form Adopted for Mandatory Use
           Judicial Council of California
                                                                                           SUMMONS                                      Code of Civil Procedure §§ 412.20. 465
                                                                                                                                                         w ww.courlinfo.ca.gov
          SUM 100 [Rev. July 1. 20091
Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 3 of 51 Page ID #:9




                                                                                                                             SUM-200(A;
   SHORT TITLE:                                                                                CASE NUMBER:

   George Chey vs. Sharon Gourdine


                                                           INSTRUCTIONS FOR USE
      This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
      If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons:"Additional Parties
      Attachment form is attached."

  List additional parties (Check only one box. Use a separate page for each type of party.):

            Plaintiff       x   Defendant             Cross-Complainant               Cross-Defendant

  GOOD HOUSEKEEPING MAGAZINE,
  DOES 1-10
    F.
                                                                                      21STCV22828
                          Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 4 of 51 Page ID #:10
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Robert Broadbelt


3ctronically   FILE   by Superior Court of California, County of Los Angeles on 06/18/2021 12:58 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernan ez,Deputy Clerk


                      T.A. Chey, Esq (CA State Bar License No. 172096)
               1
                      Attorney at Law
               2      Arco Tower
                      1055 West 7th Street
                3     33rd Floor (Penthouse)
                      Downtown LA,CA 90017
                4
                      LawFirmofConsumerJusticeRactiyist.com; 424 388 0058
               5

                6
                                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                              FOR THE COUNTY OF LOS ANGELES
                7

                8
                                                                                                  Case No: 21 S-1— CAl2282E:
                      George S. Chey,
                9
                                                                                                  George S. Chey's COMPLAINT FOR
                                             Plaintiff                                            DAMAGES
               10

               11
                                                                                                        1) FRAUD AND DECEIT
                                  VS.                                                                   2) WRONGFUL CONVERSION /
               12
                                                                                                            MAIL FRAUD
               13                                                                                       3) NEGLIGENT INFLICTION OF
                                                                                                            EMOTIONAL DISTRESS
                      SHARON GOURDINE,FIRST CITIZENS                                                    4) INTENTIONAL INFLICTION OF
               14
                                                                                                            EMOTIONAL DISTRESS
                      BANK,PUBLISHERS CLEARING                                                          5) INTENTIONAL
               15
                                                                                                            MISRESPRESENTATION
               16
                      HOUSE,LLC, GOOD HOUSEKEEPING                                                      6) NEGLIGENT
                                                                                                            MISREPRESENTATION
                      MAGAZINE,HEARST                                                                   7) BREACH OF IMPLIED
               17
                                                                                                            COVENANT OF GOOD FAITH
               18
                      COMMUNICATIONS,DOES 1-100                                                             AND FAIR DEALING
                                                                                                        8) PROMISSORY FRAUD
                                             DEFENDANTS                                                 9) BREACH OF IMPLIED
               19
                                                                                                            CONTRACT
               20                                                                                       10) CIVIL CONSPIRACY
                                                                                                        11) UNFAIR COMPETITION
               21                                                                                       12) DECLARATORY RELIEF
                                                                                                        13) UNJUST ENRICHMENT
               22
                                                                                                        14) PREMLINARY AND
                                                                                                            PERMANENT INJUNCTION
               23
                                                                                                        15) VIOLATION OF THE RICO
                                                                                                            STATUE
               24                                                                                       16) WRIT OF ATTACHMENT

               25

               26

               27                                                 DEMAND FOR A JURY TRIAL

               28




                                                                                     Complaint — 1
       Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 5 of 51 Page ID #:11




1          George S. Chey, an individual, as for his Complaint against DEFENDANTS,FIRST

2    CITIZENS BANK,PUBLISHER'S CLEARING HOUSE,GOOD HOUSEKEEPING,

 3   SHARON GOURDINE,DOES 1-100, inclusive demands a jury trial and alleges as follows:

 4

 5                                  JURISDICTION AND VENUE

 6
        1. Venue is proper in this judicial district, pursuant to California Code of Civil
 7

 8
           Procedure § 395(a). Defendants resides and/or transact business in the County of Los

 9          Angeles, and are within the jurisdiction of this Court for purposes of service of process.
10
                                             PARTIES
11

12
        1. Plaintiff is a resident of the County of Los Angeles, State of California. During
13
           the entire period of time at issue in this lawsuit, Plaintiff resides in Los Angeles County,
14
           in the State of California.
15

16      2. Defendants do business in the State of California County of Los Angeles.

17      3. Defendants conducted and operated business in Southern California during the entire
18
           ordeal they put Plaintiff through.
19
        4. Plaintiff is informed and believes, and thereon alleges, that each of the Defendants
20

            was, at all times herein mentioned, the agent, employee, partner and/or representative of
21

22         one or more of the remaining Defendants and was acting within the Plaintiff's and scope

23         of such relationship. Plaintiff is further informed and believes that each of the Defendants
24
            herein gave consent to, ratified and authorized the acts alleged herein to each of the
25
           remaining Defendants.
26

27
        5. The true names and capacities of Defendants named herein as Does 1 through 20,

28          inclusive, whether individual, corporate, associate or otherwise are unknown to Plaintiff,




                                                Complaint - 2
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 6 of 51 Page ID #:12



        who therefore sues said Defendants by fictitious names pursuant to California Code of
 1

 2      Civil Procedure section 474. Plaintiff will amend this Complaint to show such true names

 3      and capacities of Does 1 through 20, inclusive, when they have been determined.
 4
                                       INTRODUCTION
 5

 6
     1. The sheer magnitude of innocent people being swindled and defrauded in the United
 7
        States has reached epic proportions and the elderly especially are being brutally targeted,
 8

 9
        and cheated out of their hard-earned life savings by those who would take advantage of

10      this vulnerable segment of our society.

11
     2. Elder abuse is most pressing problem in our country and the professional scam-artists
12
        must be shut down from existence. All of the Defendants are responsible for helping
13
        nurture an enviroment that allows scam-artists to thrive.
14

15
     3. Plaintiff is the former chairman of a NASDAQ-traded bank who was scammed by a

16      network of scammers that recruited Defendant Sharon Gourdine.
17
     4. Defendant First Citizens Bank was responsible for allowing the professional scam artist
18
        to rob an elderly American citizen and cause Plaintiff a traumatic and emotionally trying
19
        ordeal.
20

21   5. Defendants Hearst Communications ('Hearst'), Good Housekeeping, and Publisher's

22      Clearing House helped create and foster this toxic environment against the elderly - and
23
        by mind-boggling and callous disregard for the community - enabled and emboldened
24
        this network of swindlers to victimize the elderly, senile, and those suffering from
25

        dementia and Alzheimer's disease.
26

27   6. Defendants Hearst Communications ('Hearst'), Good Housekeeping, and Publisher's

28
        Clearing House have been previously sued by the government for defrauding many




                                          Complaint - 3
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 7 of 51 Page ID #:13



        elderly citizens. By their willful negligence, lack of proper security measures and
1

2       protocols, abundant lack of adequate warning to the community, and callous disregard for

 3      the most vulnerable members of our society, they created a vacuum that would allow any
 4
        enterprising criminal to easily step in, and to misrepresent themselves as an agent of
5
        Good Housekeeping or Publisher's Clearing House, and to then take advantage of
 6

 7
        people's misplaced trust relating to 'winning large monetary awards' from a reputable

 8      company.

 9
     7. Defendant First Citizens Bank knew about these scams and even had a webpage that
10
        outlined these scams in full detail, yet permitted scam-artist Sharon Gourdine to cash the
11
        check at their bank.
12

13   8. Defendants Hearst Communications, Good Housekeeping and Publisher's Clearing

14      House have not taken the bold, aggressive, or even basic steps to combat these criminals
15
        for fear of ruining their brand image, and detracting from the popularity of their
16
        sweepstakes. This will be proven in Court and in front of a Honorable Judge and jury.
17
     9. Plaintiff will be deposing all the victims of Defendants, including the executives at Hears
18

19      Communications, Good Housekeeping, and Publisher's Clearing House to determine how

20       m uch information about these rampant, wide-spread fraudulent schemes and activity was
21
        known to the Defendants, why this information was not widely made available to the
22
        public, and why appropriate action was not taken to prevent further harm to the
23

        community.
24

25   1 0. All of the Defendants are culpable and directly responsible for the financial, and

26      emotional harm that happened to Plaintiff.
27

28




                                           Complaint - 4
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 8 of 51 Page ID #:14



      11. There is an urgent need by the Courts for something to be done about the bilking of the
 1

2        American people by those in corporate America who believe they are above the law, and

 3       by myriad hordes of clever thieves preying upon those who cannot defend themselves.
 4
         This complaint seeks to address that need.
 5

 6                                  STATEMENT OF FACTS

 7
      12. On or about November 2020, Plaintiff received an official letter from the Scammers
 8

 9
         clearly stating that said Plaintiff won the Good Housekeeping Sweepstakes.

10    13. The scammers then began to call elderly Plaintiff multiple times a day stating they

11
         needed Plaintiff to send a check immediately to cover the processing fees for the stated
12
         winnings.
13
      14. This scam is taking place around America and Defendants are completely aware of this
14


15
         scam.

16    1 5. When Plaintiff, who is 91 years old, asked further questions, he was queried by said
17
         scammer if he was aware of Publisher's Clearing House Sweepstakes? Plaintiff was
18
         aware of said organization, and his fears or concerns were relieved by his recognition of
19

         another brand name organization.
20


21    16. Plaintiff was well aware of both Defendant's 'sweepstakes' awards, unaware that in fact

22       he was being duped by a criminal enterprise that viciously, aggressively, and actively
23
         targets the elderly in every community in America.
24
      1 7. Plaintiff finally sent in a check for $7,500 on or about September 2020, believing said
25

         check would cover the processing costs for a $750,000 award.
26


27    1 8. At no point did Plaintiff ever believe he was being defrauded.

28




                                            Complaint - 5
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 9 of 51 Page ID #:15



     19. Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes' culture
 1

2       brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing House

 3      sweepstakes — often times targeting the elderly and those with limited or fixed incomes.
 4
     20. Plaintiff, an elderely citizen again, was never aware of any fraudulent schemes going on
 5
         with either Good Housekeeping or Publisher's Clearing House, again due to said
 6

        Defendants willful negligence, lack of proper security measures and protocols, abundant
 7

 8       lack of adequate warning to the community, and callous disregard for the most vulnerable

 9
         members of our society.
10
     21. The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully and
11
         purposefully cashed the check at Defendant First Citizens Bank to give the money to her
12

13
         criminal conspirators. She was obviously culpable, aiding and abetting these criminals, as

14      she never returned the law firm's calls or emails.
15
     22. This is the picture of the scammer Sharon Ghourdine of Greenville, South Carolina:
16

17

18

19

20

21

22

23

24
     23. Plaintiff's attorney contacted the U.S. Attorneys Office in South Carolina to file a
25
        criminal report.
26

     24. Defendant First Citizens Bank permitted and allowed Defendant Sharon Gourdine to
27

28       participate in this horrific fraud and deceit.




                                             Complaint - 6
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 10 of 51 Page ID #:16



      25. Defendant First Citizen's Bank allowed Defendant Gourdine to bank with them and
 1


 2        perpetrate the fraud by allowing her to cash the check.

 3    26. Plaintiff's attorney also conducted research on Defendants Hearst Communications and
 4
         Publisher's Clearing House and was stunned to find many government entities have sued
 5
          these Defendants for defrauding the elderly.
 6

 7
      27. Defendants Heart Communications, Good Housekeeping and Publisher's Clearing House

 8        have created this artificial and contrived 'advertising frenzy' in our society, reaching a

 9
          point that normally rational and hard-working people believe they have a reasonable
10
          opportunity to win a life-changing monetary award, when nothing could be further from
11
         the truth. Defendants have been sued multiple times by many government agencies for
12

13
          their egregious and deplorable conduct.

14    28. This highly unchecked, negligent, and irresponsible 'advertising frenzy' has been used
15
         countless times as a springboard by fraudulent criminal organizations, and will be proven
16
          in the Court of Law.
17

      29. Maybe some justice can be done by all of the Defendant's horrific behavior.
18


19    30. This complaint is a text-book case of criminal sociopaths, including Ms. Sharon

20        Gourdine, preying on the Plaintiff, an elderly victim in our society, and is the only
21
          recourse remaining to said Plaintiff, when all other amicable ways to resolve the issue
22
          were exhausted.
23

      31. Plaintiff was left with no alternative but to file this action in the wake of the most gross
24

25        negligence, gross breach of the duty of care, intentional and negligent misrepresentations,

26
         and breaches of duty by Defendants.
27


28




                                             Complaint - 7
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 11 of 51 Page ID #:17



      32. Plaintiff declares, under the penalty of perjury, that he has never sued any bank and has
 1

 2        never sued Publisher's Clearing House or Good Housekeeping.

 3    33. Plaintiff's attorney is a consumer advocate who is filing this case to protect innocent
 4
          people from having to experience a similar ordeal, both emotionally and financially.
 5
      34. Plaintiff was left with no alternative but to file this action in the wake of this overt and
 6

 7
          repeated acts of willful and malicious actions by Defendants.

 8    35. Since time is of the essence, Plaintiff requests an expedited trial in 2022.

 9
      36. Plaintiff will send interrogatories start in July 2021 and depositions in August 2021 of all
10
          employees of all Defendants.
11
      37. Plaintiff will file a Pre-Judgment Writ of Attachment on all of Defendants's personal and
12

13
          corporate assets and believes he has been damaged by no less than the jurisdictional

14        minimum in actual and punitive damages and will spend the next 5 years outlying the
15
          case against the Defendants. They need to be held accountable, and severely sanctioned
16
         for their contemptible mistreatment of a Plaintiff who was a loyal ,valued, and indeed
17
          profitable customer who was then betrayed due to Defendants's carelessness, gross
18

19        incompetence, willful negligence, evasive interaction with plaintiff and plaintiff attorney,

20        and self-dealing.
21
      38. Plaintiff again requests the Court to expedite discovery and set a trial date in the most
22
          expeditious manner if possible.
23

24                            COUNT 1— FRAUD            AND DECEIT
25

26    39. Plaintiff repeats and realleges each and every allegation contained in paragraphs above as
27        if fully set forth herein.
28




                                              Complaint - 8
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 12 of 51 Page ID #:18




1     40. The tort of deceit or fraud requires: "(a) misrepresentation (false

 2        representation, concealment, or nondisclosure);(b)knowledge of falsity (or 'scienter');

 3       (c) induce reliance;(d)justifiable reliance; and (e)resulting damage."

 4    41. Plaintiff believes he can prove that First Citizens Bank is quite aware of on-going fraud

 5        as evidenced by their websites that even list the various scams for the Court at:

 6        https://www.firstcitizens.com/personal/insights/security/scam-calls.

 7    42. Defendant First Citizens Bank knew that fraud was ripe and growing by leaps and bounds

 8        and yet did nothing and cashed the check of this pitiful and disgraceful scam artist Sharon
 9        Gourdine and gave her $7,500 cash from a bard-working Christian man. Ms. Gourdine

10        would later post pictures of her drunken self laughing, partying, and drinking '40's on

11        Instagram.

12    43. It's stunning the government knows where this scammer lives and is unable to arrest her

13        presently.

14    44. So Defendant First Citizens Bank is essentially banking with scam-artists and is fully

15        culpable in every way.

16    45. Plaintiff's attorney also conducted research on Defendants Hearst Communications and

17        Publisher's Clearing House and was stunned to find many government entities have sued

18        these Defendants for defrauding the elderly.

19    46. Defendants Heart Communications, Good Housekeeping and Publisher's Clearing House

20        have created this artificial and contrived 'advertising frenzy' in our society, reaching a

21        point that normally rational and hard-working people believe they have a reasonable

22        opportunity to win a life-changing monetary award, when nothing could be further from
23        the truth.. Defendants have been sued multiple times by many government agencies for

24        their egregious and deplorable conduct.

25    47. This highly unchecked, negligent, and irresponsible 'advertising frenzy' has been used

26       countless times as a springboard by fraudulent criminal organizations, and will be proven

27        in the Court of Law.

28




                                             Complaint - 9
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 13 of 51 Page ID #:19




1     48. Here the Defendants, collectively, made a false representation to Plaintiff, with the

2        explicit knowledge of the falsity; that induced reliance of the Plaintiff and it was

 3       thorougly justified resulting in countless damages against the Plaintiff, his career, his

 4        emotional toll (his family), his stewardship, his physical, his mental well-being, and

 5        income.

 6    49. Plaintiff is a champion of other Plaintiffs and consumers, and has vigorously litigated for

 7        their rights and will vigorously, passionately, and relentlessly fight against the

8         unacceptable and deplorable conduct, actions, and practices performed by said
 9        Defendants.

10    50. Furthermore, Defendants either negligently erred or intentionally and willfully defrauded

11        Plaintiff.

12    51. Plaintiff is informed, and believes and, based thereon alleges, that at the time Defendants

13        made the above promises, inducements, and representations to Plaintiff to induce Plaintiff

14        to enter into the Written Agreement, that Defendants were aware that said promises,'

15        inducements, and representations were false, in that Defendants did not intend to fulfill

16        the promises, inducements and representations to protect Plaintiff from these vicious,

17        predatory schemes and false offers to bilk enormous sums of money from elderly and

18        innocent people.

19    52. Plaintiff is further informed and believes and, based thereon alleges, that such promises,

20        inducements and representations by Defendants Plaintiffre made with the intent to induce

21        Plaintiff to enter into the Written Agreement and to render performance thereunder.

22    53. In strict and absolute reliance upon such false promises, inducements, and representations

23        by Defendants, Plaintiff was defrauded out of $7,500, causing severe emotional distress

24        to an elderly man of 91 who has helped his community and faith-based organizations and

25        ministries most of his adult life.

26    54. At the time Plaintiff took such actions, he was ignorant of the falsity of Defendants's

27        promises, inducements and representations and, in the exercise of reasonable diligence,

28        could not have discovered its intentions: the financial straits due to the failure of their




                                               Complaint - 10
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 14 of 51 Page ID #:20




 1        performance; and the outright deceit by all Defendants. This conduct warrants punitive

 2        damages by this Court and by the jury and this conduct 'pierces the corporate veil' so the

 3       Defendants are not able to stand behind their company, but rather are personally liable for

 4       this fraud and deceit.

 5    55. The Defendants have collectively and essentially 'raped' the Plaintiff of the bread off his

 6        table. They must be held personally and corporately liable. Plaintiff is confident the Court

 7        and the jury of the general public will understand this complaint and rule in his favor.

 8    56. Had Plaintiff known the truth, and known of Defendants's intentions, he would never
 9        have been defrauded.

10    57. Since time is of the essence, Plaintiff has endured severe financial injury.. Damages to be

11        determined by a fair jury of peers in the LA Superior Court. Plaintiff requests an

12        expedited trial in 2021/2022.

13    58. As a direct and proximate result of the foregoing material breaches, Plaintiff has been

14        damaged in an aggregate amount to be determined at trial, in far excess of the

15       jurisdictional minimum.

16

17   COUNT 2— BREACH              OF IMPLIED COVENANT OF GOOD FAITH
18                                    AND FAIR DEALING
19

20    59. Plaintiff repeats and realleges each and every allegation contained in paragraphs above as

21        iffully set forth herein.

22    60. Every contract imposes upon each party a duty of good faith and fair dealing in its
23        performance and its enforcement.

24    61. When Plaintiff, who is 91 years old, asked further questions, Plaintiff was asked by

25       Defendant if he had also heard of Publisher's Clearing House? Per Defendant, this award

26        was a joint sweepstakes, and Plaintiff was reassured by the recognition of the brand

27       name.
28




                                           Complaint - 11
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 15 of 51 Page ID #:21




 1    62. Plaintiff was well aware of both Defendant's 'sweepstakes' that will target almost every

 2        household aggressively.

 3    63. Plaintiff finally sent in a check for $7,500 on or about September 2020, believing said

 4       check would cover the processing costs for a $750,000 award.

 5    64. At no point did Plaintiff ever believe he was being defrauded..

 6    65. Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes' culture

 7        brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing House

 8        sweepstakes — often times targeting the elderly and those with limited or fixed incomes.
 9    66. Both Good Housekeeping and Publisher's have been sued multiple times by government

10        agencies for defrauding and bilking the elderly. When do we say,'Enough is enough?'

11    67. Plaintiff was never aware of any fraudulent schemes going on with either Good

12        Housekeeping or Publisher's Clearing House, again due to said Defendants willful

13        negligence, lack of proper security measures and protocols, abundant lack of adequate
14        warning to the community, and callous disregard for the most vulnerable members of our

15        society,.

16    68. The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully and
17        purposefully cashed the check to give the money to her criminal conspirators. She was

18        obviously culpable, aiding and abetting these criminals, as she never returned the law

19       firm's calls or emails.

20    69. Plaintiff believes he can prove that First Citizens Bank is quite aware of on-going fraud

21        as evidenced by their websites that even list the various scams for the Court at:

22        h ttps://www.firstcitizens.com/personal/insights/security/scam-calls.

23    70. Defendant First Citizens Bank knew that fraud was ripe and growing by leaps and bounds

24       and yet did nothing and cashed the check of this pitiful and disgraceful scam artist Sharon

25       Gourdine and gave her $7,500 cash from a hard-working Christian man. Ms. Gourdine

26        would later post pictures of her drunken self laughing, partying, and drinking '40's on

27       lnstagram. And we wonder why America is becoming a sewer system to these human

28       cockroaches.




                                            Complaint - 12
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 16 of 51 Page ID #:22




 1    71. Plaintiff and his attorney immediately contacted Defendant Chase Bank to inform them,

 2        and to provide critical information and documentation of the scam. Plaintiff's attorney

 3        specifically told Chase Bank of the urgency to stop payment or to identify the banking

 4        institution for Defendant Gourdine, the information which would have assisted with the

 5        ongoing investigation. •

 6    72. Plaintiffs attorney conducted research on Defendants Hearst Communications and

 7        Publisher's Clearing House and was stunned to find many government entities have sued

 8        these Defendants for defrauding the elderly.
 9    73. Defendants Heart Communications, Good Housekeeping and Publisher's Clearing House
10        have created this artificial and contrived 'advertising frenzy' in our society, reaching a

11        point that normally rational and hard-working people believe they have a reasonable

12        opportunity to win a life-changing monetary award, when nothing could be further from

13        the truth.. Defendants have been sued multiple times by many government agencies for

14        their egregious and deplorable conduct.

15    74. This highly unchecked, negligent, and irresponsible 'advertising frenzy' has been used

16        countless times as a springboard by fraudulent criminal organizations, and will be proven
17        in the Court of Law.

18    75. This complaint is a text-book case of criminal sociopaths, including Ms. Sharon

19        Gourdine, preying on the Plaintiff, an elderly victim in our society, and is the only

20        recourse remaining to said Plaintiff, when all other amicable ways to resolve the issue

21        were exhausted.

22    76. Plaintiff was left with no alternative but to file this action in the wake of the most gross

23        negligence, gross breach of the duty of care, intentional and negligent misrepresentations,

24        and breaches of duty by Defendants.

25    77. Plaintiff alleges that Defendants actions went above and beyond being crafty/sneaky to

26       outright fraud and deceit as the Court will see throughout this Complaint.

27    78. Plaintiff requests the Court to expedite discovery and set a trial date in the most

28       expeditious manner if possible.




                                             Complaint - 13
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 17 of 51 Page ID #:23




1     79. Plaintiff has now expended over 26 hours of his valuable time and energy, including

2        drafting this lawsuit.

 3    80. As a direct and proximate result of the foregoing material breaches of the covenant of fair

 4       and good faith dealing, Plaintiff has been damaged in an aggregate amount to be

 5       determined at trial, in excess of the jurisdictional minimum of this Court.

6
                         COUNT 3—      WRONGFUL CONVERSION
 7
                                      (TO ALL DEFENDANTS)
 8
      81. Plaintiff repeats and realleges each and every allegation contained in paragraphs above as
 9

          iffully set forth herein.
10

11    82. The elements of conversion are: 1) Intent to convert the tangible or intangible property of

12        another to one's own possession and use, 2) The property in question is subsequently
13
         converted.
14
      83. Defendants Good Housekeeping and Publisher's Clearing House helped create and foster
15

16
         this toxic environment against the elderly, and by mind-boggling negligence and callous

17       disregard for the community, enabled and emboldened this network of swindlers to
18
          victimize the elderly, senile, and those suffering from dementia and Alzheimer's disease.
19
         Both Defendants Good Housekeeping and Publisher's Clearing House have been
20
         previously sued by the government for defrauding many elderly citizens. By their willful
21

22        negligence, lack of proper security measures and protocols, abundant lack of adequate

23        warning to the community, and callous disregard for the most vulnerable members of our
24
         society, hey created a vacuum that would allow any enterprising criminal to easily step
25
          in, and to misrepresent themselves as an agent of Good Housekeeping or Publisher's
26

         Clearing House, and to then take advantage of people's misplaced trust relating_ to
27

28       'winning large monetary awards from trusted companies. .




                                           Complaint - 14
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 18 of 51 Page ID #:24



      84. Defendants Good Housekeeping and Publisher's Clearing House have not taken the bold
1

2        and aggressive, or even basic steps to combat these criminals for fear of ruining their

 3       brand image, and detracting from the popularity of their sweepstakes. This will be proven
 4
         in Court and in front of a Honorable Judge and jury.
 5
      85. Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes' culture
 6

         brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing House
 7


8        sweepstakes — often times targeting the elderly and those with limited or fixed incomes.

 9
      86. Plaintiff was never aware of any fraudulent schemes going on with either Good
10
         Housekeeping or Publisher's Clearing House, again due to said Defendants willful
11
         negligence, lack of proper security measures and protocols, abundant lack of adequate
12


13
          warning to the community, and callous disregard for the most vulnerable members of our

14       society.
15
      87. The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully and
16
          purposefully cashed the check at Defendant First Citizens Bank to give the money to her
17

         criminal conspirators. She was obviously culpable, aiding and abetting these criminals, as
18

19       she never returned the law firm's calls or emails.

20    88. Defendant First Citizens Bank permitted and allowed Defendant Sharon Gourdine to
21
          participate in this horrific fraud and deceit.
22
      89. Defendant First Citizen's Bank allowed Defendant Gourdine to bank with them and
23

          perpetrate the fraud by allowing her to cash the check.
24


25    90. Plaintiffs attorney also conducted research on Defendants Hearst Communications and

26       Publisher's Clearing House and was stunned to find many government entities have sued
27
         these Defendants for defrauding the elderly.
28




                                             Complaint - 15
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 19 of 51 Page ID #:25




1

2     91. All of the Defendants are culpable and directly responsible for the financial, and

3        emotional harm that happened to Plaintiff.

      92. There is an urgent need for something to be done about the bilking of the American
5
          people by those in corporate America who believe they are above the law, and by myriad
6

          hordes of clever thieves preying upon those who cannot defend themselves. This
 7

8         complaint seeks to address that need.

 9
      93. The money was unquestionably converted to Defendants enrichment, and who has still
10
          not refunded the Plaintiff the money it took.
11
      94. As a direct and proximate result of the foregoing material breaches, Plaintiff has been
12

13
          damaged in an aggregate amount to be determined at trial, in far excess of the

19       jurisdictional minimum.
15
             COUNT 5 — INTENTIONAL                   MISREPRESENTATION
16
                                  (TO ALL DEFENDANTS)
17
      95. Plaintiff repeats and realleges each and every allegation contained above as if fully set
18
         forth herein.
19
      96. Plaintiff is very confident that any reasonable jury will find all of the causes of action
20
          present in the ongoing facts and will find in favor of the Plaintiff
21
      97. Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes' culture
22
          brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing House
23
          sweepstakes — often times targeting the elderly and those with limited or fixed incomes.
29
      98. Plaintiff was never aware of any fraudulent schemes going on with either Good
25
          Housekeeping or Publisher's Clearing House, again due to said Defendants willful
26
          negligence, lack of proper security measures, lack of adequate warning to the community
27
          and callous disregard for the most vulnerable members of our society,.
28




                                             Complaint - 16
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 20 of 51 Page ID #:26




 1    99. The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully and

 2       purposefully cashed the check to give the money to her criminal conspirators. She was

 3       obviously culpable, aiding and abetting these criminals, as she never returned the law

 4       firm's calls or emails.

 5    100.       Plaintiff and his attorney immediately contacted his Bank to inform them, and to

 6       provide critical information and documentation of the scam.

 7    101.      The bottom line is Defendant First Citizen's Bank should never have cashed the

 8       check and should have had better procedures in place for a check this large - $7,500.
 9    102.      Defendant First Citzens Bank had plenty of prior knowledge as they wrote a

10       seminal warning about this type of fraud and their very own website.

11    103.      Plaintiff's attorney conducted research on Defendants Hearst Communications

12       and Publisher's Clearing House and was stunned to find many government entities have

13       sued these Defendants for defrauding the elderly.
14    104.      Defendants Heart Communications, Good Housekeeping and Publisher's Clearing

15       House have created this artificial and contrived 'advertising frenzy' in our society,

16       reaching a point that normally rational and hard-working people believe they have a

17       reasonable opportunity to win a life-changing monetary award, when nothing could be

18       further from the truth.. Defendants have been sued multiple times by many government

19       agencies for their egregious and deplorable conduct.

20    105.      This highly unchecked, negligent, and irresponsible 'advertising frenzy' has been

21       used countless times as a springboard by fraudulent criminal organizations, and will be

22       proven in the Court of Law.

23    106.        Maybe some justice can be gained from exposing all of the Defendant's horrific

24       behavior.

25    107.      This complaint is a text-book case of criminal sociopaths, including Ms. Sharon

26       Gourdine, preying on the Plaintiff, an elderly victim in our society, and is the only
27       recourse remaining to said Plaintiff, when all other amicable ways to resolve the issue
28       were exhausted.




                                           Complaint - 17
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 21 of 51 Page ID #:27




 1    108.       Plaintiff was left with no alternative but to file this action in the wake of the most

 2        gross negligence, gross breach of the duty of care, intentional and negligent

 3        misrepresentations, and breaches of duty by Defendants.

 4    109.       Plaintiff declares, under the penalty of perjury, that he has never sued any bank

 5        and has never sued Publisher's Clearing House or Good Housekeeping.

 6    1 10.      Plaintiff's attorney is a consumer advocate who is filing this case to protect
 7        innocent people from having to experience a similar ordeal, both emotionally and

 8        financially.
 9    1 11.      Plaintiff was left with no alternative but to file this action in the wake of this overt
10        and repeated acts of willful and malicious actions by Defendants.

11    1 12.      Since time is of the essence, Plaintiff requests an expedited trial in 2021-2022.

12    1 13.      Plaintiff will send interrogatories start in July 2021 and depositions in August

13        2021 of all employees of all Defendants.

14

15             COUNT 6— NEGLIGENT                  MISREPRESENTATION
16                                 (TO ALL DEFENDANTS)
17    1 14.      Plaintiff repeats and realleges each and every allegation contained above as if
18       fully set forth herein.

19    //S.       Court cases in California show companies can be vicariously liable for other or
20        third-party action.

21    116.       Clearly, Defendants were aware of the fraudulent criminal enterprises utilizing
22        their company brand names for dishonest gain, and did almost nothing except post
23        missives on their websites which is clearly not enough.

24    1 17.      On or about November 2020 ,Plaintiff received an official letter from the
25        Scammers clearly stating that said Plaintiff won the Good Housekeeping Sweepstakes.

26    1 18.       They then began to call Plaintiff multiple times a day stating they needed
27       Plaintiff to send a check immediately to cover the processing fees for the stated winnings.

28




                                            Complaint - 18
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 22 of 51 Page ID #:28




 1    119.            When Plaintiff, who is 91 years old, asked further questions, he was queried by

 2        said scammer if he was aware of Publisher's Clearing House Sweepstakes? Plaintiff was

 3        aware of said organization, and his fears or concerns were relieved by his recognition of

 4        the company.

 5    120.       Plaintiff was well aware of both Defendant's 'sweepstakes' unaware that in fact

 6        he was being duped by a criminal enterprise that viciously, aggressively, and actively

 7        targets the elderly in every community in America.

 8    121.        Plaintiff finally sent in a check for $7,500 on or about September 2020, believing
 9        said check would cover the processing costs for a $750,000 award.

10    122.        At no point did Plaintiff ever believe he was being defrauded.

11    123.       Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes'

12        culture brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing

13        House sweepstakes — often times targeting the elderly and those with limited or fixed

14        incomes.

15    124.       Plaintiff was never aware of any fraudulent schemes going on with either Good
16        Housekeeping or Publisher's Clearing House, again due to said Defendants willful
17        negligence, lack of proper security measures and protocols, abundant lack of adequate
18        warning to the community, and callous disregard for the most vulnerable members of our

19        society,.

20    125.       The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully

21        and purposefully cashed the check to give the money to her criminal conspirators. She

22        was obviously culpable, aiding and abetting these criminals, as she never returned the law
23        firm's calls or emails.

24    1 26.      Plaintiff believes he can prove that First Citizens Bank is quite aware of on-going
25       fraud as evidenced by their websites that even list the various scams for the Court at:

26        https://www.firstcitizens.com/personal/insights/security/scam-calls.

27    1 27.      Defendant First Citizens Bank knew that fraud was ripe and growing by leaps and
28        bounds and yet did nothing and cashed the check of this pitiful and disgraceful scam




                                             Complaint - 19
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 23 of 51 Page ID #:29




1        artist Sharon Gourdine and gave her $7,500 cash from a hard-working Christian man. Ms.

2        Gourdine would later post pictures of her drunken self laughing, partying, and drinking

3       '40's on Instagram.

 4    128.       Because of the negligent inaction on the part of First Citizen's Bank, the next 5-6

5         weeks became a stress-inducing and emotionally trying ordeal for an elderly man in his

 6       90's.

 7    129.       Plaintiff's attorney conducted research on Defendants Hearst Communications

8        and Publisher's Clearing House and was stunned to find many government entities have
 9       sued these Defendants for defrauding the elderly.

10    130.       Defendants Heart Communications, Good Housekeeping and Publisher's Clearing

11       House have created this artificial and contrived 'advertising frenzy' in our society,

12       reaching a point that normally rational and hard-working people believe they have a

13       reasonable opportunity to win a life-changing monetary award, when nothing could be

14       further from the truth.. Defendants have been sued multiple times by many government

15        agencies for their egregious and deplorable conduct.

16    131.        This highly unchecked, negligent, and irresponsible 'advertising frenzy' has been
17        used countless times as a springboard by fraudulent criminal organizations, and will be

18        proven in the Court of Law.

19    1 32.      Plaintiffs request the Court to expedite discovery and set a trial date in the most

20        expeditious manner if possible.

21

22                 COUNT 7- PROMISSORY FRAUD
23                               (TO ALL DEFENDANTS)
24
      1 33.      Plaintiff repeats and real leges each and every allegation as if fully set forth herein.
25

26    134.       The fraudulent inducements and false representations by Defendants to Plaintiff

27       described with particularity in this entire Complaint communicated to Plaintiff both
28
         orally and written as set forth therein. The promises contained in the agreement



                                            Complaint - 20
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 24 of 51 Page ID #:30



         communicated to Plaintiff by Defendants as by and through other individuals affiliated
1

2        with them orally and in writing. Both said the Defendants would work diligently to

3        perform their duties. It's up to the jury to decide this ultimate question.
4
      135.      Defendants Good Housekeeping and Publisher's Clearing House have created
5
         this toxic environment of abuse against the elderly, and through their callous inaction,
6

 7
         willful disregard for their community in the name of profit, and lack of proper

 8       notification and security protocols, have enabled criminal organizations to bilk and steal

 9
         from the elderly, senile, and those suffering from dementia and Alzheimer's disease.
10
         Both Defendants Good Housekeeping and Publisher's Clearing House have been
11
         previously sued by the government for defrauding many elderly citizens. By their willful
12

13
         negligence, lack of proper security measures and protocols, abundant lack of adequate

14       warning to the community, and callous disregard for the most vulnerable members of our
15
         society, have created a vacuum that would allow any enterprising criminal to easily step
16
         in, and to misrepresent themselves as an agent of Good Housekeeping or Publisher's
17
         Clearing House, and to then take advantage of people's misplaced trust relating to
18

19      'winning large monetary awards from trusted companies. .

20    136.       Defendants Good Housekeeping and Publisher's Clearing House have not taken
21
         the bold and aggressive, or even basic steps to combat these criminals for fear of ruining
22
         their brand image, and detracting from the popularity of their sweepstakes. This will be
23

         proven in Court and in front of a Honorable Judge and jury.
24

25    137.      Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes'

26
         culture brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing
27

28




                                            Complaint - 21
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 25 of 51 Page ID #:31



         House sweepstakes — often times targeting the elderly and those with limited or fixed
1

2        incomes.

3     138.      Plaintiff was never aware of any fraudulent schemes going on with either Good
 4
         Housekeeping or Publisher's Clearing House, again due to said Defendants willful
 5
         negligence, lack of proper security measures and protocols, abundant lack of adequate
 6

         warning to the community, and callous disregard for the most vulnerable members of our
 7

8        society.

 9
      139.       The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully
10
         and purposefully cashed the check at Defendant First Citizens Bank to give the money to
11
         her criminal conspirators. She was obviously culpable, aiding and abetting these
12

13
         criminals, as she never returned the law firm's calls or emails.

14    140.       Defendant First Citizens Bank permitted and allowed Defendant Sharon Gourdine
15
         to participate in this horrific fraud and deceit.
16
      141.       Defendant First Citizen's Bank allowed Defendant Gourdine to bank with them
17
         and perpetrate the fraud by allowing her to cash the check.
18

19    142.       Plaintiff's attorney also conducted research on Defendants Hearst

20       Communications and Publisher's Clearing House and was stunned to find many
21
         government entities have sued these Defendants for defrauding the elderly.
22
      143.       Plaintiff is informed, and believes and, based thereon alleges, that at the time
23

         Defendants made the above promises, inducements, and representations to Plaintiff to
24

25       induce Plaintiff to send a check. This is the character and modus operandi of the

26       Defendants and who they are.
27
      144.       Plaintiff asks the Court to impose the strictest of puntive damages.
28




                                            Complaint - 22
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 26 of 51 Page ID #:32



      145.      Plaintiff is further informed and believes and, based thereon alleges, that such
1

2        promises, inducements and representations by Defendants Plaintiffre made with the intent

3        to induce Plaintiff to enter into the Written Agreement and to render performance
 4
         thereunder.
5
      146.       In strict and absolute reliance upon such false promises, inducements, and
6

         representations by Defendants, Plaintiff came to Defendants's facility.
 7

8     147.       As a direct and proximate result of the above-described acts of Defendants,

 9
         Plaintiff has been damaged in an amount to be determined at trial, in excess of the
10
         jurisdictional minimum of this Court.
11
      148.       Defendants's conduct was (a) contemptible conduct which was carried on with a
12

13
         willful and conscious disregard for the rights of the Plaintiff, his career, and for the

14       general public;(b)conduct that subjected Plaintiff to unjust hardship in conscious
15
         disregard of its rights; and (c)intentional misrepresentation, deceit or concealment of
16
         material facts known to Defendants with the intention of thereby depriving Plaintiff of his
17
         person and legal rights and otherwise causing injury. Said conduct constitutes malice,
18

19       oppression, and fraud within the meaning of the Civil Code. Therefore, Plaintiff is

20       entitled to recover exemplary and punitive damages against Defendants, in addition to
21
         actual damages, for the sake of example and by way of punishing Defendants extremely
22
         valuable time wasted.
23

24       COUNT 8- BREACH OF IMPLIED CONTRACT
25

      149.       Plaintiff repeats and realleges each and every allegation contained above as if
26

27       fully set forth herein.

28




                                            Complaint - 23
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 27 of 51 Page ID #:33



      150.      Every contract imposes upon each party a duty of good faith and fair dealing in its
1

2        performance and its enforcement.

3     151.      When Plaintiff, who is 91 years old, asked further questions, they then told
4
         Plaintiff had he also heard of Publisher's Clearing House? It was a joint sweepstakes.
5
      152.      Plaintiff was well aware of both Defendant's 'sweepstakes' that will relentlessly
6

 7
         pound on every household aggressively.

8     153.      Plaintiff finally sent in a check for $7,500 on or about September 2020, believing

 9
         said check would cover the processing costs for a $750,000 award.
10
      154.      Plaintiff believes he can prove that First Citizens Bank is quite aware of on-going
11
         fraud as evidenced by their websites that even list the various scams for the Court at:
12

13
         https://www.firstcitizens.com/personal/insights/security/scam-calls.

14    155.      Defendant First Citizens Bank knew that fraud was ripe and growing by leaps and
15
         bounds and yet did nothing and cashed the check of this pitiful and disgraceful scam
16
         artist Sharon Gourdine and gave her $7,500 cash from a hard-working Christian man.
17
      156.      At no point did Plaintiff ever believe he was being defrauded. Plaintiff was
18

19       clearly a victim of the toxic and hyper aggressive 'sweepstakes' culture brought on by

20       Heart Publishing's Good Housekeeping and Publisher's Clearing House sweepstakes —
21
         often times targeting the elderly and those with limited or fixed incomes.
22
      157.      Both Good Housekeeping and Publisher's have been sued multiple times by
23

         government agencies for scamming the elderly. When do we say,'Enough is enough?'
24

25    158.      Plaintiff was never aware of any fraudulent schemes going on with either Good

26
         Housekeeping or Publisher's Clearing House, again due to said Defendants willful
27
         negligence, lack of proper security measures and protocols, abundant lack of adequate
28




                                           Complaint - 24
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 28 of 51 Page ID #:34



         warning to the community, and callous disregard for the most vulnerable members of our
 1

 2       society,.

 3    159.       The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully
 4
         and purposefully cashed the check to give the money to her criminal conspirators. She
 5
         was obviously culpable, aiding and abetting these criminals, as she never returned the law
 6

 7
         firm's calls or emails.

 8    160.       Plaintiff and his attorney immediately contacted Defendant Chase Bank to inform

 9
         them, and to provide critical information and documentation of the scam. Plaintiff's
10
         attorney specifically told Chase Bank of the urgency to stop payment or to identify the
11
         banking institution for Defendant Gourdine, the information which would have assisted
12

13
         with the ongoing investigation.

14    161.       Because of the negligent inaction on the part of First Citizen's Bank, the next 5-6
15
         weeks became a stress-inducing and emotionally trying ordeal for an elderly man in his
16
         90's.
17
      162.       Plaintiff's attorney conducted research on Defendants Hearst Communications
18

19       and Publisher's Clearing House and was stunned to find many government entities have

20       sued these Defendants for defrauding the elderly.
21
      163.       Defendants Heart Communications, Good Housekeeping and Publisher's Clearing
22
         House have created this artificial and contrived 'advertising frenzy' in our society,
23

         reaching a point that normally rational and hard-working people believe they have a
24

25       reasonable opportunity to win a life-changing monetary award, when nothing could be

26
         further from the truth.. Defendants have been sued multiple times by many government
27
         agencies for their egregious and deplorable conduct.
28




                                           Complaint - 25
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 29 of 51 Page ID #:35



      164.      This highly unchecked, negligent, and irresponsible 'advertising frenzy' has been
1

2        used countless times as a springboard by fraudulent criminal organizations, and will be

3        proven in the Court of Law.
 4
      165.      Maybe some justice can be done by all of the Defendant's horrific behavior.
 5
      166.      This complaint is a text-book case of criminal sociopaths, including Ms. Sharon
 6

 7
         Gourdine, preying on the Plaintiff, an elderly victim in our society, and is the only

8        recourse remaining to said Plaintiff, when all other amicable ways to resolve the issue

 9
         were exhausted.
10
      167.      Plaintiff was left with no alternative but to file this action in the wake of the most
11
         gross negligence, gross breach of the duty of care, intentional and negligent
12

13
         misrepresentations, and breaches of duty by Defendants.

14

15              COUNT 10- NEGLIGENT INFLICTION OF
16              EMOTIONAL DISTRESS
17                                (TO ALL DEFENDANTS)

18
      168.      Plaintiff repeats and realleges each and every allegation contained in paragraphs
19

         above as if fully set forth herein.
20

21    169.       A cause of action for negligent infliction of emotional distress consists of:(1) a

22       duty of care owed by the Defendants to the Plaintiff,(2) breach of that duty by the
23
         Defendants resulting in severe emotional suffering and (3) actual and proximate
24
         causation of severe emotional distress.
25

26
      170.      Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes'

27       culture brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing
28




                                               Complaint - 26
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 30 of 51 Page ID #:36



          House sweepstakes — often times targeting the elderly and those with limited or fixed
 1

 2        incomes.

 3    171.       Plaintiff was never aware of any fraudulent schemes going on with either Good
 4
          Housekeeping or Publisher's Clearing House, again due to said Defendants willful
 5
          negligence, lack of proper security measures and protocols, abundant lack of adequate
 6

 7
          warning to the community, and callous disregard for the most vulnerable members of our

 8        society.

 9
      172.        The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully
10
          and purposefully cashed the check at Defendant First Citizens Bank to give the money to
11
          her criminal conspirators. She was obviously culpable, aiding and abetting these
12

13
          criminals, as she never returned the law firm's calls or emails.

14    173.        Defendant First Citizens Bank permitted and allowed Defendant Sharon Gourdine
15
          to participate in this horrific fraud and deceit.
16
      174.        Defendant First Citizen's Bank allowed Defendant Gourdine to bank with them
17
          and perpetrate the fraud by allowing her to cash the check.
18

19    175.       Plaintiff's attorney also conducted research on Defendants Hearst

20        Communications and Publisher's Clearing House and was stunned to find many
21
          government entities have sued these Defendants for defrauding the elderly.
22
      176.       Plaintiffs request the Court to expedite discovery and set a trial date in the most
23

          expeditious manner if possible
24

25    1 77.      Plaintiff also intends to file a Motion to Allow Public Cameras in the Courtroom

26        to prevent this type of behavior from happening again to other worthy Plaintiffs.
27
      1 78.      Should Plaintiff prevail, he will garnish the wages of Defendants.
28




                                             Complaint - 27
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 31 of 51 Page ID #:37



         Should Defendants declare bankruptcy, Plaintiff will file an Adverse Proceeding with the
1

 2       U.S. Bankruptcy Court blocking any bankruptcy from going through.

 3

 4
                  COUNT 11 -INTENTIONAL INFLICTION OF
 5
                  EMOTIONAL DISTRESS
 6
                                    (TO ALL DEFENDANTS)
 7

 8    179.        Plaintiff repeats and realleges each and every allegation contained in paragraphs
 9
          as if fully set forth herein.
10
      180.        The tort of intentional infliction of emotional distress has fPlaintiffs elements:(1)
11

12
         the Defendants must act intentionally or recklessly;(2) the Defendants's conduct must be

13       extreme and outrageous; and (3) the conduct must be the cause (4) of severe emotional

14        distress.
15
      181.        On or about November 2020 ,Plaintiff received an official letter from the
16
          Scammers clearly stating that said Plaintiff won the Good Housekeeping Sweepstakes.
17

18
      182.        Plaintiff finally sent in a check for $7,500 on or about September 2020, believing

19       said check would cover the processing costs for a $750,000 award.
20
      183.        On or about November 2019, Plaintiff received a letter from the Scammers saying
21
         Plaintiff won the Good Housekeeping Sweepstakes.
22
      184.        They then began to call Plaintiff multiple times a day stating they needed
23

24       Plaintiff to send a check immediately to cover the processing fees for the stated winnings.

25    1 85.       When Plaintiff, who is 91 years old, asked further questions, he was queried by
26
         said scammer if he was aware of Publisher's Clearing House Sweepstakes? Plaintiff was
27
         aware of said organization, and his fears or concerns were relieved by the statement.
28




                                            Complaint - 28
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 32 of 51 Page ID #:38



      186.       Plaintiff was well aware of both Defendant's 'sweepstakes' unaware that in fact
1

 2       he was being duped by a criminal enterprise that viciously, aggressively, and actively

 3       targets the elderly in every community in America.
 4
      187.       Plaintiff finally sent in a check for $7,500 on or about September 2020, believing
5
         said check would cover the processing costs for a $750,000 award. At no point did
 6

         Plaintiff ever believe he was being defrauded..
 7

 8    188.       Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes'

 9
         culture brought on by FIeart Publishing's Good Housekeeping and Publisher's Clearing
10
         House sweepstakes — often times targeting the elderly and those with limited or fixed
11
         incomes.
12

13    189.       Plaintiff was never aware of any fraudulent schemes going on with either Good

14       Housekeeping or Publisher's Clearing House, again due to said Defendants willful
15
         negligence, lack of proper security measures and protocols, abundant lack of adequate
16
         warning to the community, and callous disregard for the most vulnerable members of our
17
         society,.
18

19    190.       The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully

20       and purposefully cashed the check to give the money to her criminal conspirators. She
21
         was obviously culpable, aiding and abetting these criminals, as she never returned the law
22
         firm's calls or emails.
23

      191.       Because of the negligent inaction on the part of First Citizen's Bank, the next 5-6
24

25       weeks became a stress-inducing and emotionally trying ordeal for an elderly man in his

26
         90's.
27

28




                                           Complaint - 29
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 33 of 51 Page ID #:39



      192.      Plaintiffs attorney conducted research on Defendants Hearst Communications
1

2        and Publisher's Clearing House and was stunned to find many government entities have

3        sued these Defendants for defrauding the elderly.
 4
      193.       Defendants FIeart Communications, Good Housekeeping and Publisher's
5
         Clearing House have created this artificial and contrived 'advertising frenzy' in our
 6

         society, reaching a point that normally rational and hard-working people believe they
 7

8        have a reasonable opportunity to win a life-changing monetary award, when nothing

 9
         could be further from the truth.. Defendants have been sued multiple times by many
10
         government agencies for their egregious and deplorable conduct.
11
      194.       This highly unchecked, negligent, and irresponsible 'advertising frenzy' has been
12

13
         used countless times as a springboard by fraudulent criminal organizations, and will be

14       proven in the Court of Law.
15
      195.      Maybe some justice can be done by all of the Defendant's horrific behavior.
16
      196.      This complaint is a text-book case of criminal sociopaths, including Ms. Sharon
17
         Gourdine, preying on the Plaintiff, an elderly victim in our society, and is the only
18

19       recourse remaining to said Plaintiff, when all other amicable ways to resolve the issue

20       were exhausted.
21
      197.      As a direct and proximate result of the foregoing material, Plaintiff has been
22
         damaged in an aggregate amount to be determined at trial, in excess of the jurisdictional
23

         minimum of this Court.
24

25
                  COUNT 12- CIVIL CONSIPIRACY
26
                              (TO ALL DEFENDANTS)
27

28




                                           Complaint - 30
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 34 of 51 Page ID #:40



      198.      Plaintiff repeats and realleges each and every allegation contained in paragraphs
1

 2       above as if fully set forth herein.

 3    199.       A conspiracy claim consists of(1) a combination of two or more persons acting
 4
         with a common purpose to do an unlawful act or to do a lawful act by unlawful means or
 5
         for an unlawful purpose;(2) an overt act done in pursuance of common purpose; and (3)
 6

         actual legal damage.
 7

 8    200.       Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes'

 9
         culture brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing
10
         House sweepstakes — often times targeting the elderly and those with limited or fixed
11
         incomes.
12

13
      201.       Plaintiff was never aware of any fraudulent schemes going on with either Good

14       Housekeeping or Publisher's Clearing House, again due to said Defendants willful
15
         negligence, lack of proper security measures and protocols, abundant lack of adequate
16
         warning to the community, and callous disregard for the most vulnerable members of our
17

         society.
18


19    202.       The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully

20       and purposefully cashed the check at Defendant First Citizens Bank to give the money to
21
         her criminal conspirators. She was obviously culpable, aiding and abetting these
22
         criminals, as she never returned the law firm's calls or emails.
23

      203.       Defendant First Citizens Bank permitted and allowed Defendant Sharon Gourdine
24


25       to participate in this horrific fraud and deceit.

26
      204.       Defendant First Citizen's Bank allowed Defendant Gourdine to bank with them
27
         and perpetrate the fraud by allowing her to cash the check.
28




                                               Complaint - 31
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 35 of 51 Page ID #:41



      205.      Plaintiff's attorney also conducted research on Defendants Hearst
 1

 2       Communications and Publisher's Clearing House and was stunned to find many

 3       government entities have sued these Defendants for defrauding the elderly.
 4
      206.      Defendants Good Housekeeping and Publisher's Clearing House have created
 5
         this toxic environment of abuse against the elderly, and through their callous inaction,
 6

 7
         willful disregard for their community in the name of profit, and lack of proper

         notification and security protocols, have enabled criminal organizations to bilk and steal

 9
         from the elderly, senile, and those suffering from dementia and Alzheimer's disease.
10
      207.      Both Defendants Good Housekeeping and Publisher's Clearing House have been
11
         previously sued by the government for defrauding many elderly citizens. By their willful
12

13
         negligence, lack of proper security measures and protocols, abundant lack of adequate

14       warning to the community at large, and callous disregard for the most vulnerable
15
         members of our society, they created a vacuum that would allow any enterprising
16
         criminal to easily step in, and to misrepresent themselves as an agent of Good
17
         Housekeeping or Publisher's Clearing House, and to then take advantage of people's
18

19       misplaced trust relating to 'winning large monetary awards from trusted companies

20
      208.      Plaintiff believes he can prove that First Citizens Bank is quite aware of on-going
21
         fraud as evidenced by their websites that even list the various scams for the Court at:
22
         https://www.firstcitizens.com/personal/insights/security/scam-calls.
23
      209.      Defendant First Citizens Bank knew that fraud was ripe and growing by leaps and
24
         bounds and yet did nothing and cashed the check of this pitiful and disgraceful scam
25
         artist Sharon Gourdine and gave her $7,500 cash from a hard-working Christian man. Ms.
26
         Gourdine would later post pictures of her drunken self laughing, partying, and drinking
27
        '40's on lnstagram.
28




                                           Complaint - 32
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 36 of 51 Page ID #:42



      210.      Defendants Good Housekeeping and Publisher's Clearing House have not taken
1

2        the bold and aggressive, or even basic steps to combat these criminals for fear of ruining

 3       their brand image, and detracting from the popularity of their sweepstakes. This will be
 4
         proven in Court and in front of a Honorable Judge and jury.
5

 6              COUNT 13- UNFAIR COMPETITION
 7

 8    211.      Plaintiff repeats and realleges each and every allegation contained in paragraphs

 9       above as if fully set forth herein.

10    212.       California's "unfair competition" law prohibits false advertising and other anti-

11       competitive practices. Lawsuits can be brought by either consumers or by businesses that

12       have been damaged by a competitor's unfair actions.

13    213.      Defendants Good Housekeeping and Publisher's Clearing House have created

14       this toxic environment of abuse against the elderly, and through their callous inaction,

15       willful disregard for their community in the name of profit, and lack of proper

16       notification and security protocols, have enabled criminal organizations to bilk and steal

17       from the elderly, senile, and those suffering from dementia and Alzheimer's disease.

18    214.      Both Defendants Good Housekeeping and Publisher's Clearing House have been

19       previously sued by the government for defrauding many elderly citizens. By their willful

20       negligence, lack of proper security measures and protocols, abundant lack of adequate

21       warning to the community at large, and callous disregard for the most vulnerable

22       members of our society, they created a vacuum that would allow any enterprising

23       criminal to easily step in, and to misrepresent themselves as an agent of Good

24       Housekeeping or Publisher's Clearing House, and to then take advantage of people's

25       misplaced trust relating to 'winning large monetary awards from trusted companies.

26    215.      Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes'

27       culture brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing

28




                                               Complaint - 33
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 37 of 51 Page ID #:43




 1       House sweepstakes — often times targeting the elderly and those with limited or fixed

 2       incomes.

 3    216.      Plaintiff was never aware of any fraudulent schemes going on with either Good

 4       Housekeeping or Publisher's Clearing House, again due to said Defendants willful

 5       negligence, lack of proper security measures and protocols, abundant lack of adequate

 6       warning to the community, and callous disregard for the most vulnerable members of our

 7       society.
      217.       The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully
 8

 9       and purposefully cashed the check at Defendant First Citizens Bank to give the money to

10       her criminal conspirators. She was obviously culpable, aiding and abetting these
11
         criminals, as she never returned the law firm's calls or emails.
12
      218.       Defendant First Citizens Bank permitted and allowed Defendant Sharon Gourdine
13

14
         to participate in this horrific fraud and deceit.

15    219.       Defendant First Citizen's Bank allowed Defendant Gourdine to bank with them

16
         and perpetrate the fraud by allowing her to cash the check.
17
      220.      Plaintiff's attorney also conducted research on Defendants Hearst
18
         Communications and Publisher's Clearing House and was stunned to find many
19


20
         government entities have sued these Defendants for defrauding the elderly.

21    221.      Defendants Good Housekeeping and Publisher's Clearing House have not taken
22
         the bold and aggressive, or even basic steps to combat these criminals for fear of ruining
23
         their brand image, and detracting from the popularity of their sweepstakes. This will be
24

         proven in Court and in front of a Honorable Judge and jury.
25


26
      222.      The bare facts — taken alone — prove without doubt — that efendants violated the
27
         the Business and Professions code of California (§17200-17209) by advertising their
28
         services and duping Plaintiff for their own gain. SEE EXHIBIT A.




                                            Complaint - 34
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 38 of 51 Page ID #:44




 1    223.         As a direct and proximate result of the foregoing material breaches of the

 2       signed, written contract, Plaintiffs have been damaged in an aggregate amount to be

 3       determined at trial, in excess of the jurisdictional minimum of this Court.

 4


 5                 COUNT 16- DECLARATORY RELIEF
 6

 7    224.         Plaintiff repeats and realleges each and every allegation above as if fully set forth

 8       herein.
 9    225.         Plaintiff is informed and believes that Defendants denies the foregoing

10       contentions.

11    226.         Plaintiff desires a judicial determination of their rights, duties, and remedies with

12       respect to the foregoing matters. A judicial declaration is necessary and appropriate so th

13       parties may proceed in accordance with their rights and obligations as determined by the
14       Court.
15    227.         Plaintiff specifically requires a judicial declaration to compel First Citizens Bank

16       to provide the identity of Defendant Sharon Gourdine, in order to proceed with the fraud
17       investigation per the District Attorney of South Carolina, and to move forward with legal

18       action against said banking institution.

19


20                  COUNT 17- UNJUST ENRICHMENT
21


22    228.         Plaintiff repeats and realleges each and every allegation contained in paragraphs

23       above as if fully set forth herein.

24    229.         As a result of Defendants's conduct alleged hereinabove, Defendants have been

25       unjustly enriched at the expense of the Plaintiffs, in their respective interests as set forth

26       above.
27    230.         Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes'

28       culture brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing




                                               Complaint - 35
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 39 of 51 Page ID #:45




 1       House sweepstakes — often times targeting the elderly and those with limited or fixed

 2       incomes.

 3    231.       Plaintiff was never aware of any fraudulent schemes going on with either Good
 4       Housekeeping or Publisher's Clearing House, again due to said Defendants willful

 5       negligence, lack of proper security measures and protocols, abundant lack of adequate

 6       warning to the community, and callous disregard for the most vulnerable members of our

 7       society.
 8    232.       The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully
 9       and purposefully cashed the check at Defendant First Citizens Bank to give the money to

10       her criminal conspirators. She was obviously culpable, aiding and abetting these

11       criminals, as she never returned the law firm's calls or emails.

12    233.       Defendant First Citizens Bank permitted and allowed Defendant Sharon Gourdine
13       to participate in this horrific fraud and deceit.

14    234.       Defendant First Citizen's Bank allowed Defendant Gourdine to bank with them

15       and perpetrate the fraud by allowing her to cash the check.

16    235.       Plaintiff's attorney also conducted research on Defendants Hearst
17       Communications and Publisher's Clearing House and was stunned to find many
18       government entities have sued these Defendants for defrauding the elderly.

19    236.       Plaintiffs do not yet know the full amount by which Defendants, Defendants, and

20       Does 1-10 have been so enriched.

21

22            COUNT 18- PRELIMINARY AND PERMANENT
23                     INJUNCTION
24

25    237.      Plaintiff repeats and realleges each and every allegation contained in paragraphs

26       above as if fully set forth herein.
27    238.      Due to Defendants's wrongful conduct, breaches of contracts, breaches of
28       obligations, fraud and deceit, Plaintiff is informed and believes that Defendants will




                                               Complaint - 36
      Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 40 of 51 Page ID #:46




 1         continue to duping the general public, including the elderly and must cease operations

 2         until the outcome of this case is determined. Unless such conduct is enjoined and

 3         restrained by an order of the Court, the general public will continue to suffer great and

 4         irreparable injury.

 5      239.      Plaintiff lacks an adequate remedy at law for the injuries that would be suffered as

 6         a result of Defendants's breach of the confidentiality provision and because pecuniary

 7         damages are insufficient to wholly compensate Plaintiff for their injuries and because it is

 8         difficult to ascertain the amount of damages required to afford adequate relief
 9      240.      Plaintiff thus requests that this Court grant a preliminary injunction and

10         permanent injunction enjoining that these Defendants, and each of them, and their agents,

11         servants, and employees, and all such persons acting under, in concert with, or for

12         Defendants from continued sweepstakes to the unsuspecting public.

13

14                                          DAMAGES
15


16   WHEREFORE,Plaintiffs prays for judgment in their favor as follows:
17

           1. For Compensatory damages according to proof but exceeding the jurisdictional
18
           limit of this Court
19
           2. For punitive and exemplary damages in an amount sufficient to punish and mak
20
               an example of Defendants's wrongful conduct;
21
           3. For Demand for a Full and Unconditional Jury Trial by 2022;
22
           4. For declaration of the parties' rights and obligations as alleged hereinabove;
23         5. For restitution of all amounts by which Defendants have been unjustly enriched
24              as the result of their wrongful conduct;
25         6. For the reasonable value of Plaintiff's services;

26         7. For general damages which, to the extent possible, will put Plaintiff in the

27
               position it would have been in had Defendants not breached the contracts, all
               according to proof at trial, but in excess of the jurisdictional minimum of this
28




                                             Complaint - 37
      Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 41 of 51 Page ID #:47



              Court.
1
          8. For attorney expenses, fees, and costs of suit incurred herein, including all attorn 'y's
 2
              fees;
3
          9. For interest at the maximum legal rate;
4
           10. For prejudgment or other award at the maximum rate permitted by law;
5

 6   DATED: June 14, 2021
 7

8                                             BY

 9                                                    T.A. Chey, Esq

10
                                                      Attorney at Law
                                                      California State Bar No. 172096
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          Complaint - 38
      Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 42 of 51 Page ID #:48




 1

2    T.A. Chey,Esq (CA State Bar License No. 172096)
     Attorney at Law (In Pro Per)
3    Arco Tower
     1055 West 7th Street
 4
     33rd Floor (Penthouse)
5    Downtown LA,CA 90017
     LawFirmofConsumerJustice(Actiyist.com; 424 388 0058
 6


 7
                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
8
                             FOR THE COUNTY OF LOS ANGELES
 9


10

11
                                           ) Case No:
                                           )
12   George Chey,                          )
13               Plaintiff
                                           )
                                    )
14
                                    )
                                    )            DECLARATION OF TA CHEY
15
                                    )
          VS.
                                    )
16
                                    )
                                    )
17
                                    )
     FIRST CITIZENS BANK,           )
18
                                    )
     PUBLISHER'S CLEARING HOUSE,LLC,)
19   GOOD HOUSEKEEPING,HEARST
20   COMMUNICATIONS,SHARON
21   GOURDINE,DOES 1-100
22               DEFENDANTS
23


24


25


26

27


28




                                      Complaint - 39
       Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 43 of 51 Page ID #:49




1

2


 3                                  DECLARATION OF TA CHEY

 4


5    I, T.A. CHEY,declare, under the penalty of perjury and under oath, as follows:
6


 7
            1. I am a Harvard and USC alumnus and attorney.
8
            2. On or about November 2020 ,Plaintiff received an official letter from the Scammers
 9
                clearly stating that said Plaintiff won the Good Housekeeping Sweepstakes.
10
            3. They then began to call Plaintiff multiple times a day stating they needed Plaintiff to
11
                send a check immediately to cover the processing fees for the stated winnings.
12
            4. When Plaintiff, who is 91 years old, asked further questions, he was queried by said
13
                scammer if he was aware of Publisher's Clearing House Sweepstakes? Plaintiff was
14
                aware of said organization, and his fears or concerns were relieved by his recognition
15
                of the company.
16
            5. Plaintiff was well aware of both Defendant's 'sweepstakes' unaware that in fact he
17
                was being duped by a criminal enterprise that viciously, aggressively, and actively
18
                targets the elderly in every community in America.
19
            6. Plaintiff finally sent in a check for $7,500 on or about September 2020, believing said
20
                check would cover the processing costs for a $750,000 award.
21
            7. At no point did Plaintiff ever believe he was being defrauded.
22
            8. Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes' culture
23
                brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing
24
                House sweepstakes — often times targeting the elderly and those with limited or fixed
25
                incomes.
26
            9. Plaintiff was never aware of any fraudulent schemes going on with either Good
27
                Housekeeping or Publisher's Clearing House, again due to said Defendants willful
28
                negligence, lack of proper security measures and protocols, abundant lack of adequate




                                             Complaint - 40
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 44 of 51 Page ID #:50




 1          warning to the community at large, and callous disregard for the most vulnerable

2           members of our society,.

 3       10. The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully and

 4          purposefully cashed the check to give the money to her criminal conspirators. She

 5          was obviously culpable, aiding and abetting these criminals, as she never returned the

 6          law firm's calls or emails.

 7       1 1. The bottom line is Defendant First Citizen's Bank should never have cashed the

            check and should have had better procedures in place for a check this large - $7,500.
 9       12. Defendant First Citzens Bank had plenty of prior knowledge as they wrote a seminal

10          warning about this type of fraud and their very own website.

11       13. Plaintiffs attorney conducted research on Defendants Hearst Communications and

12          Publisher's Clearing House and was stunned to find many government entities have

13          sued these Defendants for defrauding the elderly.

14       14. Defendants Heart Communications, Good Housekeeping and Publisher's Clearing

15          House have created this artificial and contrived 'advertising frenzy' in our society,

16          reaching a point that normally rational and hard-working people believe they have a

17          reasonable opportunity to win a life-changing monetary award, when nothing could

18          be further from the truth.. Defendants have been sued multiple times by many

19          government agencies for their egregious and deplorable conduct.

20       15. Plaintiff was clearly a victim of the toxic and hyper aggressive 'sweepstakes' culture

21          brought on by Heart Publishing's Good Housekeeping and Publisher's Clearing

22          House sweepstakes — often times targeting the elderly and those with limited or fixed

23          incomes.

24       16. Plaintiff was never aware of any fraudulent schemes going on with either Good

25          Housekeeping or Publisher's Clearing House, again due to said Defendants willful

26          negligence, lack of proper security measures and protocols, abundant lack of adequate

27          warning to the community, and callous disregard for the most vulnerable members of

28          our society.




                                          Complaint - 41
       Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 45 of 51 Page ID #:51




1           17. The $7,500.00 check was cashed by Defendant Sharon Gourdine who willfully and

2               purposefully cashed the check at Defendant First Citizens Bank to give the money to

 3              her criminal conspirators. She was obviously culpable, aiding and abetting these

 4              criminals, as she never returned the law fimi's calls or emails.

 5           18. Defendant First Citizens Bank permitted and allowed Defendant Sharon Gourdine to

 6              participate in this horrific fraud and deceit.

 7           19. Defendant First Citizens Bank allowed Defendant Gourdine to bank with them and

 8              perpetrate the fraud by allowing her to cash the check.
 9          20. Plaintiff's attorney also conducted research on Defendants Hearst Communications

10              and Publishers Clearing House and was stunned to find many government entities

11              have sued these Defendants for defrauding the elderly.

12          21. This highly unchecked, negligent, and irresponsible 'advertising frenzy' has been

13              used countless times as a springboard by fraudulent criminal organizations, and will
14              be proven in the Court of Law.

15          22. This complaint is a text-book case of criminal sociopaths, including Ms. Sharon

16              Gourdine, preying on the Plaintiff, an elderly victim in our society, and is the only

17              recourse remaining to said Plaintiff, when all other amicable ways to resolve the issue

18              were exhausted.

19          23. Plaintiff was left with no alternative but to file this action in the wake of the most

20              gross negligence, gross breach of the duty of care, intentional and negligent

21              misrepresentations, and breaches of duty by Defendants.

22

23          I declare under penalty of perjury under the laws of this Honorable Court that the

24   foregoing is true and correct.

25


26          Executed on June 14, 2021, at Los Angeles, CA
27


28




                                               Complaint - 42
     Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 46 of 51 Page ID #:52




 1
                                             T.A. Chey, Esq
 2                                           Attorney at Law

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                   Complaint - 43
                Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 47 of 51 FOR
                                                                              Page
                                                                                 COURTID
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Slate Bar number, and address)?1STCAJZ4F328
T.A. Chey, Esq (CA State Bar License No. 172096)                                       USE #:53
                                                                                           ONLY

1055 West 7th Street, LA 90017


            TELEPHONE NO.:   (424)388-0058                 FAX NO.(Optional):

    ATTORNEY FOR (Name):     George Chey
SUPERIOR COURT OF CALIFORNIA, COUNTY OF
 STREET ADDRESS:   111 N Hill St, Los Angeles, CA 90012
 MAILING ADDRESS:  111 N Hill St, Los Angeles, CA 90012
CITY AND ZIP CODE: Los Angeles, CA
    BRANCH NAME: Stanley Mosk Courthouse

CASE NAME:
   GEORGE S. CHEY vs SHARON GOURDINE, et al.
        CIVIL CASE COVER SHEET                Complex Case Designation              CASE NUMBER:

   X     Unlimited         Limited                Counter               Joinder
                                                                                          21                                       c.:\o'2282
        (Amount           (Amount
                                          Filed with first appearance by defendant JUDGE:
         demanded         demanded is
                                             (Cal. Rules of Court, rule 3.402)
         exceeds $25,000) $25,000)                                                  DEPT.:

                            Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
       Auto Tort                                        Contract                                     Provisionally Complex Civil Litigation
             Auto (22)                                         Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400-3.403)
             Uninsured motorist (46)                           Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
       Other PI/PD/WD (Personal Injury/Property                Other collections (09)                       Construction defect(10)
       Damage/Wrongful Death) Tort                                                                          Mass tort (40)
                                                               Insurance coverage (18)
              Asbestos (04)                                                                                 Securities litigation (28)
                                                              Other contract(37)
              Product liability (24)                                                                      Environmental/Toxic tort (30)
                                                        Real Property
              Medical malpractice (45)                                                                    Insurance coverage claims arising from the
                                                               Eminent domain/Inverse
                                                                                                          above listed provisionally complex case
            Other PI/PD/WD (23)                                condemnation (14)
                                                                                                          types (41)
       Non-PUPD/WD (Other) Tort                                Wrongful eviction (33)                Enforcement of Judgment
              Business tort/unfair business practice(07)       Other real property (26)                   Enforcement of judgment(20)
              Civil rights (08)                          Unlawful Detainer
                                                                                                     Miscellaneous Civil Complaint
              Defamation (13)                                  Commercial (31)
                                                                                                            RICO (27)
        X     Fraud (16)                                       Residential (32)
                                                                                                       X    Other complaint (not specified above)(42)
              Intellectual property (19)                      Drugs (38)
                                                                                                     Miscellaneous Civil Petition
              Professional negligence (25)              Judicial Review
                                                               Asset forfeiture (05)                        Partnership and corporate governance (21)
            Other non-PUPD/WD tort(35)
       Employment                                              Petition re: arbitration award (11)          Other petition (not specified above)(43)
              Wrongful termination (36)                        Writ of mandate (02)
              Other employment(15)                             Other judicial review (39)
2. This case          is           is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.        Large number of separately represented parties       d.         Large number of witnesses
   b.        Extensive motion practice raising difficult or novel e.        Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
   C.        Substantial amount of documentary evidence                     court
                                                                  f.        Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. X monetary b.               nonmonetary; declaratory or injunctive relief c. x punitive
4. Number of causes of action (specify):
5. This case          is       x is not     a class action suit.
6. If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
Date: June 14, 2021
Timothy A. Chey, Esq
                             (TYPE OR PRINT NAME)                                                          (SIGNAT    E OF PARTY      R ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                          Page 1 of 2
Form Adopted for Mandatory Use                                                                                Cal. Rules of Court, rules 2.30. 3.220. 3.400-3.403. 3.740:
                                                          CIVIL CASE COVER SHEET                                                   „ ,          ,     .     .
               Case 2:21-cv-06061 Document
                         INSTRUCTIONS      1-1
                                      ON HOW    Filed 07/27/21
                                             TO COMPLETE       Page SHEET
                                                          THE COVER 48 of 51 Page ID #:54                                               CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract                                          Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property              Breach of Contract/Warranty(06)               Rules of Court Rules 3.400-3.403)
            D
            Damage/Wrongful      Death                  Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
        Uninsured Motorist (46)(if the                       Contract (not unlawful
                                                                               l f ld detainer
                                                                                        t i             Construction Defect (10)
         case involves an uninsured                               or wrongful eviction)
                                                                                i ti                    Claims Involving Mass Tort (40)
         motorist claim subject to                      Contract/Warranty Breach—Seller                 Securities Litigation (28)
         arbitration, check this item                        Plaintiff(not fraud or negligence)         Environmental/Toxic Tort (30)
         instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                            Warranty                                        (arising from provisionally complex
 Property DamageNVrongful Death)                        Other Breach of ContractNVarranty                     case type listed above)(41)
 Tort                                               Collections (e.g., money owed, open           Enforcement of Judgment
     Asbestos(04)                                       book accounts)(09)                           Enforcement of Judgment(20)
          Asbestos Property Damage                      Collection Case—Seller Plaintiff                 Abstract of Judgment(Out of
          Asbestos Personal Injury/                     Other Promissory Note/Collections                      County)
                Wrongful Death                               Case                                    Confession of Judgment(non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                 domestic relations)
           toxic/environmental)(24)                     complex)(18)                                 Sister State Judgment
     Medical Malpractice (45)                           Auto
                                                        Au Subrogation
                                                                  b o ti                             Administrative Agency Award
            Medical Malpractice—                        Other Coverage                                   (not unpaid taxes)
                 Physicians & Surgeons              Other Contract
                                                                t t(37)                               Petition/Certification of Entry of
     Other Professional Health Care                     Con tracua
                                                                 t lF  Fraud
                                                                           d                              Judgment on Unpaid Taxes
               Malpractice                              Other Contract Dispute                        Other Enforcement of Judgment
     Other PUPDAND (23)                         Real Property                                               Case
            Premises Liability (e.g., slip          Em
                                                    Eminentt DDomain/Inverse
                                                                     i /I                         Miscellaneous Civil Complaint
                 and fall)                              Condemnation (14)                             RICO (27)
            Intentional Bodily Injury/PD/WD         Wrongfu l Eviction(33)                            Other Complaint (not specified
                 (e.g., assault, vandalism)         Other Real Property (e.g., quiet title)(26)            above)(42)
            Intentional Infliction of                   Writ of Possession of Real Property                Declaratory Relief Only
                 Emotional Distress                     Mortgage Foreclosure                               Injunctive Relief Only (non-
            Negligent Infliction of                     Quiet Title                                              harassment)
                  Emotional Distress                    Other Real Property (not eminent                   Mechanics Lien
            Other PI/PD/WD                              domain, landlord/tenant, or                        Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                              foreclosure)                                             Case (non-tort/non-complex)
     Business Tort/Unfair Business              Unlawful Detainer                                          Other Civil Complaint
           Practice (07)                            Commercial (31)                                             (non-tort/non-complex)
     Civil Rights (e.g., discrimination,            Residena ti l(32)                             Miscellaneous Civil Petition
             false arrest)(not civil                Drugs (38)(if the case involves illegal           Partnership and Corporate
             harassment)(08)                        drugs, check this item; otherwise,                    Governance (21)
     Defamation (e.g., slander, libel)              report as Commercial or Residential)              Other Petition (not specified
             (13)                               Judicial Review                                           above)(43)
     Fraud (16)                                     Asset Forfeiture (05)                                 Civil Harassment
     I ntellectual Property (19)                    Petition Re: Arbitration Award (11)                   Workplace Violence
     Professional Negligence (25)                   Writ of M
                                                            Mandate
                                                                 d t (02)                                 Elder/Dependent Adult
           Legal Malpractice                            Writ—Administrative Mandamus                            Abuse
           Other Professional Malpractice               Writ—Mandamus on Li me    it Court
                                                                                       Cou                Election Contest
               (not medical or legal)                      Case Matter                                    Petition for Name Change
     Other Non-PI/PD/WD Tort (35)                       Writ—Other Limited Court Case                     Petition for Relief From Late
 Employment                                                Review                                               Claim
     Wrongful Termination (36)                      Other Judicial Review (39)                            Other Civil Petition
     Other Employment(15)                               Review of Health Officer Order
                                                        Notice of Appeal—Labor
                                                              Commissioner Appeals
CM-010[Rev. July 1.20071                                                                                                                 Page 2 of 2
                                                          CIVIL CASE COVER SHEET
For your protection and privacy, please press the Clear
            Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 49 of 51 Page ID #:55
                                                                                                 Reserved for Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                      FILED
 Stanley Mosk Courthouse                                                                       Suim'ri5t CaLid of Califibrilia
                                                                                                 County Of bisAfigiAal.•;
 1 11 North Hill Street, Los Angeles, CA 90012
                                                                                                      06/18/2021
                   NOTICE OF CASE ASSIGNMENT                                          Rienzi IR Czezt., zew Offtes Clea elCoutt
                                                                                                  H. Fitues-'143tpandaz owl*
                        UNLIMITED CIVIL CASE

                                                                                CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 21STCV22828


                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM                  ASSIGNED JUDGE                       DEPT          ROOM
   V     Robert B. Broadbelt                53




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 06/18/2021                                                        By H. Flores-Hernandez                                    Deputy Clerk
              (Date)
LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
            Case 2:21-cv-06061 Document 1-1 Filed 07/27/21 Page 50 of 51 Page ID #:56
                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
J udge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

"Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex; it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT- UNLIMITED CIVIL CASE
LASC Approved 05/06
                Case
           Superior Court2:21-cv-06061
                          of California   Document 1-1 Filed 07/27/21 Page 51 of 51 Page ID #:57
             County of Los Angeles



Receipt      EFM-2021-3437648.1

Date:       6/18/21 2:41 PM
Time:       6/18/21 2:41 PM

CASE # 215TCV22828
GEORGE S. CHEY vs SHARON GOURDINE,

  Unlimited Civil- Compt/UD/Pet     435.00
  filed >25k -
  GC70611,70602.5,70602.6
  Court Transaction Fee               2.25
                   Case Total:      437.25




                    Total Paid:     437.25

21LA03713627
